Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward B. Garner, III on 03/17/2022.
The application has been amended as follows: 
Replace claim 9 with the following:
---An opening mechanism for a reconfigurable furniture device comprising:
a first rotating bar having a first end and a second end, wherein said first rotating bar is rotatably attached to a first side wall at said first end,
a second rotating bar having a first end and a second end, wherein said second rotating bar is rotatably attached to a second sidewall at said first end,
a first rotating rod having a bar end and an end piece end, wherein said first rotating rod is slideably attached to said first rotating bar,
a second rotating rod having a bar end and an end piece end, wherein said second rotating rod is slideably attached to said second rotating bar, 

wherein said bar end of said second rotating rod is attached to said second end of said second rotating bar,
a first bracket rotatably attached to said first sidewall and second sidewall via a hinge, wherein said first rotating rod is rotatably attached to said first bracket at said end piece end,
a second bracket rotatably attached to said second sidewall via a hinge, wherein said second rotating rod is rotatably attached to said second bracket at said end piece end, and
a platform attached to at least one of said first rotating rod and said second rotating rod,
wherein movement of said first bracket and second bracket about said hinge causes said first rotating rod to slideably move about said first rotating bar and said second rotating rod to slideably move about said second rotating bar,
wherein movement of said first bracket and second bracket about said hinge causes said first rotating bar to rotatably move about said first sidewall, and
wherein movement of said first bracket and second bracket about said hinge causes said second rotating bar to rotatably move about said second sidewall.---

In claim 23 line 26, replace “position” with ---positioned---

Allowable Subject Matter
Claims 9-13 and 21-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art made of record neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claim:
Re claim 9, “a first bracket rotatably attached to said first sidewall and second sidewall via a hinge, wherein said first rotating rod is rotatably attached to said first bracket at said end piece end,
a second bracket rotatably attached to said second sidewall via a hinge, wherein said second rotating rod is rotatably attached to said second bracket at said end piece end, and
a platform attached to at least one of said first rotating rod and said second rotating rod,
wherein movement of said first bracket and second bracket about said hinge causes said first rotating rod to slideably move about said first rotating bar and said second rotating rod to slideably move about said second rotating bar,
wherein movement of said first bracket and second bracket about said hinge causes said first rotating bar to rotatably move about said first sidewall, and
wherein movement of said first bracket and second bracket about said hinge causes said second rotating bar to rotatably move about said second sidewall”
Re claim 23, “a first bracket rotatably attached to said first sidewall via a hinge, 
wherein said first rotating rod is rotatably attached to said first bracket at said end piece end, a second bracket rotatably attached to said second sidewall via said hinge, 

an arm platform attached to one of said first rotating rod and said second rotating rod, wherein said arm platform is positioned between said first sidewall and said second sidewall when in a closed position, ApplicantAdrian ManuelAttorney Docket No. 787.1-100 Serial No. 16/885,114 FiledMay 27, 2020 Page6 of 10 
wherein said arm platform is positioned to one side of one of said first sidewall and said second sidewall when in an open position, 
wherein movement of said first bracket and second bracket about said hinge causes said first rotating rod to slideably move about said first rotating bar and said second rotating rod to slideably move about said second rotating bar, wherein movement of said first bracket and second bracket about said hinge causes said first rotating rod to rotatably move about said first rotating bar and said second rotating rod to rotatably move about said second rotating bar”
Re claim 30, “a first bracket rotatably attached to said first sidewall via a hinge, wherein said first rotating rod is rotatably attached to said first bracket at said end piece end, ApplicantAdrian ManuelAttorney Docket No. 787.1-100 Serial No. 16/885,114 FiledMay 27, 2020 Page8 of 10 
a second bracket rotatably attached to said second sidewall via said hinge, 
wherein said second rotating rod is rotatably attached to said second bracket at said end piece end, 
a foot platform attached to said first rotating rod and said second rotating rod, wherein said foot platform is in a first position between said first sidewall and said second sidewall when in an open position, 
wherein said foot platform is in a second position between said first sidewall and said second sidewall when in a closed position” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715